 

Adamis Pharmaceuticals Corporation 10-Q [admp-10q_063020.htm]

 

Exhibit 10.1

 

*** Certain identified information has been omitted from this exhibit because it
is both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed. Such omitted information is indicated by
brackets (“[…***…]” in this exhibit. ***

 

TERMINATION AND TRANSFER AGREEMENT

 

This Termination and Transfer Agreement (this “Agreement”) is made and entered
into as of May 11, 2020 (the “Effective Date”) by and between Adamis
Pharmaceuticals Corporation (“Adamis”), a corporation organized under the laws
of Delaware (the “Company”), with an office located at 11682 El Camino Real,
Suite #300, San Diego, CA 92130 and Sandoz Inc. (“Sandoz”) with an address at
100 College Road, West Princeton, NJ 08540. Sandoz and Adamis may each be
referred to herein as a “Party” or, collectively, as the “Parties.”

 

WHEREAS, the Parties previously entered into a Distribution and
Commercialization Agreement effective as of July 1, 2018 (the “Commercialization
Agreement”);

 

WHEREAS, the Parties desire to terminate the Commercialization Agreement on the
Termination Date (defined herein) and enter into this Agreement to provide for
the transition of certain materials and activities to Adamis on or prior to the
Termination Date; and

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Commercialization Agreement.

 

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.            Termination. Notwithstanding anything to the contrary contained in
the Transition Services Agreement, the Commercial Agreement is hereby
terminated, effective as of the Termination Date.

 

2.            Transfer. During the period beginning on the date hereof and
ending on [***] (the “Termination Date”), the Parties shall use Commercially
Reasonable Efforts to transition to Adamis [***] (the “Transfer Period”).
Without limiting the generality of the foregoing, during the Transfer Period:

 

(a)          Upon the date hereof Sandoz shall provide to Adamis [***].

 

(b)          Sandoz shall use Commercially Reasonable Efforts to transfer to
Adamis ownership and control of all Marketing Materials produced as of the
Effective Date and before the Termination Date by or on behalf of Sandoz, its
Affiliates and relating to the Products and any other materials, as set forth on
Exhibit A. “Marketing Materials” includes all marketing materials relating to
the Products including, without limitation, [***]. Adamis agrees that it or its
designee shall [***].

 

(c)          Prior to the Termination Date, Sandoz and Adamis, or Adamis’
designee, will use commercially reasonable efforts to enter into a Transition
Services Agreement for the post termination period. The Transition Services
Agreement shall address such issues as [***]. If, for any reason, the parties
are unable to reach agreement on and execute the Transition Services Agreement
prior to the Termination Date, the terms of the Commercialization Agreement
shall remain in full force and effect until the date that the Transition
Services Agreement is executed by the parties thereto, and the Termination Date
shall be extended until such date. During any such extension Sandoz shall not be
required to [***] and will continue to [***]. Notwithstanding the foregoing,
should the Parties be unable to reach agreement on and execute the Transition
Services Agreement within [***] of the Effective Date of this Agreement, then
the Commercialization Agreement shall be terminated [***] with no further
obligations of either Party to negotiate further.

 



 

 

 

3.            Consequences of Termination. Notwithstanding anything to the
contrary contained in the Commercialization Agreement:

 

(a)          On the Termination Date, the licenses granted to Sandoz under the
Commercialization Agreement shall immediately terminate and be of no further
force and effect, except as needed to provide services under the Transition
Services Agreement and as set forth therein.

 

(b)          Sandoz hereby assigns to Adamis all right, title, and interest in
and to the Marketing Materials created or controlled by Sandoz for the Products
subject to the requirements of section 2(b).

 

(c)          Post Termination True-Up: [***] after the Termination Date, Sandoz
shall perform a “true-up” reconciliation of the items comprising deductions from
Net Sales. The reconciliation shall be based on [***]. Sandoz shall provide
Adamis with a written report of such reconciliation. If the foregoing
reconciliation report shows either an underpayment or an overpayment between the
Parties, the Party owing the payment to the other Party shall pay the amount of
the difference to the other Party within [***] after the date of delivery of
such report. This provision shall survive expiration or termination of this
Agreement in accordance with the terms hereof.

 

(d)          Notwithstanding anything to the contrary contained in the
Commercialization Agreement, only the following provisions of the
Commercialization Agreement shall survive the termination of the
Commercialization Agreement: [***].

 

All other provisions of the Commercialization Agreement that do not expressly
survive termination pursuant to Section 3(c) hereof shall terminate.

 

4.     Mutual Release. Except for those Claims covered by the surviving
indemnities set forth in [***]:

 

(a)          Adamis hereby releases and discharges Sandoz and any and all of its
parent companies, subsidiaries, affiliates, predecessors, and/or successors, and
any and all past or present directors, officers, representatives, principals,
employees, insurers and attorneys, assigns of any of the foregoing, from any and
all claims, demands, liabilities, actions, rights, obligations, and causes of
actions of any nature, whether accrued or unaccrued, discovered or undiscovered,
asserted or unasserted, direct or indirect, whether arising in law or at equity,
in any way arising out of or relating to or in connection with any
Commercialization Agreement, the Products and any obligations of Sandoz under
the Commercialization Agreement, which they ever had, now have, or ever shall
have; provided, however, that nothing contained herein shall be construed to
release any claims that Adamis may have against Sandoz for breach of this
Agreement.



 



 

 

 

(b)          Sandoz hereby releases and discharges Adamis and any and all of its
parent companies, subsidiaries, affiliates, predecessors, and/or successors, and
any and all past or present directors, officers, representatives, principals,
employees, insurers and attorneys, assigns of any of the foregoing, from any and
all claims, demands, liabilities, actions, rights, obligations, and causes of
actions of any nature, whether accrued or unaccrued, discovered or undiscovered,
asserted or unasserted, direct or indirect, whether arising in law or at equity,
in any way arising out of or relating to or in connection with any
Commercialization Agreement, the Products, and any obligations of Adamis under
the Commercialization Agreement, which they ever had, now have, or ever shall
have; provided, however, that nothing contained herein shall be construed to
release any claims that Sandoz may have against Adamis for breach of this
Agreement or against Adamis or any third party for a breach of the Transition
Services Agreement.

 

5.            Entire Agreement; Amendments. This Agreement, the
Commercialization Agreement and the Schedules, Appendices and Exhibits hereto
and thereto constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersede all previous arrangements with respect to
the subject matter hereof, whether written or oral. In the event of any conflict
between the terms of this Agreement and the Commercialization Agreement, this
Agreement shall control. This Agreement may be amended or modified only by a
written instrument duly executed by authorized representatives of both Parties
hereto.

 

6.            Waivers. No delay or failure on the part of a Party in exercising
or enforcing any right under this Agreement shall impair or be construed as a
waiver of any such right, or be construed as a waiver of any default, or shall
affect the right of such Party thereafter to enforce each and every provision of
this Agreement in accordance with its terms, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All waivers must be in writing and shall be effective
only to the extent specifically set forth in writing, and no course of dealing
among the Parties shall be deemed a waiver hereunder.

 

7.            Severability. If any provision of this Agreement is found to be
unenforceable, the remainder shall be enforced as fully as possible and the
unenforceable provision shall be deemed modified to the limited extent required
to permit its enforcement in a manner most closely representing the intention of
the parties as expressed herein.

 

8.            Successors and Assigns. Neither Party may assign this Agreement
without the prior written consent of the other Party, except that this Agreement
and all of its rights and obligations may be assigned by either Party in
connection with a Change in Control, or in connection with the sale of all or
substantially all of the assets to which this Agreement relates. Any purported
assignment in violation of this Section shall be null and void and of no effect.
No assignment will release either Party from responsibility for the performance
of any accrued obligation of such Party hereunder. This Agreement will be
binding upon and enforceable against the successor to or any permitted assignee
of either of the Parties.

 

9.            Notices. All communications, notices, instructions and consents
provided for herein or in connection herewith shall be given in accordance with
Section 16.5 of the Commercialization Agreement to the applicable address set
forth above.

 

10.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law rules that might lead to the application of the laws of any
other jurisdiction.

 



 

 

 

11.          Exclusive Jurisdiction. Adamis and Sandoz agree to irrevocably
submit to the exclusive jurisdiction of (a) the state courts of New York County,
New York, U.S.A., or (b) the United States District Court for the Southern
District of New York, U.S.A., for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each Party agrees to commence any such action, suit or proceeding either in the
United States District Court for the Southern District of New York, U.S.A. or,
if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the state courts of New York County, New York, U.S.A.
Each Party further agrees that service of any process, summons, notice or
document by US. registered mail or recognized international courier service to
such Party’s respective address set forth herein shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Agreement. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the state courts of New York County, New York,
U.S.A., or (ii) the United States District Court for the Southern District of
New York, U.S.A., and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum
(e.g., under the doctrine of forum non conveniens or pursuant to 28 U.S.C. §
1404(a)). Each Party hereto agrees that any such proceeding shall be conducted
solely in the English language.

 

12.          Counterparts; Electronic Signatures. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 







ADAMIS PHARMACEUTICALS CORP.

 

By:        /s/ Dennis J.
Carlo                                                   

 

Name:   Dennis J. Carlo                                                        

 

Title:     Chief Executive Officer                                          

SANDOZ INC.

 

By:        /s/ Karen
McDonnell                                                                

 

Name:   Karen
McDonnell                                                                      

 

Title:     VP & General
Counsel                                                              



 



 

 

